Case 3:21-mj-00065-RSE Document 1 Filed 02/09/21 Page 1 of 31 PageID #: 1

                                                                         FILED
                                                                     J    J.    JR.,
                                                                          CLERK
                                                                         2/9/21
                                                                  U.S. DISTRICT COURT
                                                           WESTERN DISTRICT OF KENTUCKY




                                                     3:21-mj-65




      February 9, 2021
Case 3:21-mj-00065-RSE Document 1 Filed 02/09/21 Page 2 of 31 PageID #: 2
Case 3:21-mj-00065-RSE Document 1 Filed 02/09/21 Page 3 of 31 PageID #: 3
Case 3:21-mj-00065-RSE Document 1 Filed 02/09/21 Page 4 of 31 PageID #: 4
Case 3:21-mj-00065-RSE Document 1 Filed 02/09/21 Page 5 of 31 PageID #: 5
Case 3:21-mj-00065-RSE Document 1 Filed 02/09/21 Page 6 of 31 PageID #: 6
Case 3:21-mj-00065-RSE Document 1 Filed 02/09/21 Page 7 of 31 PageID #: 7
Case 3:21-mj-00065-RSE Document 1 Filed 02/09/21 Page 8 of 31 PageID #: 8
Case 3:21-mj-00065-RSE Document 1 Filed 02/09/21 Page 9 of 31 PageID #: 9
Case 3:21-mj-00065-RSE Document 1 Filed 02/09/21 Page 10 of 31 PageID #: 10
Case 3:21-mj-00065-RSE Document 1 Filed 02/09/21 Page 11 of 31 PageID #: 11
Case 3:21-mj-00065-RSE Document 1 Filed 02/09/21 Page 12 of 31 PageID #: 12
Case 3:21-mj-00065-RSE Document 1 Filed 02/09/21 Page 13 of 31 PageID #: 13
Case 3:21-mj-00065-RSE Document 1 Filed 02/09/21 Page 14 of 31 PageID #: 14
Case 3:21-mj-00065-RSE Document 1 Filed 02/09/21 Page 15 of 31 PageID #: 15
Case 3:21-mj-00065-RSE Document 1 Filed 02/09/21 Page 16 of 31 PageID #: 16
Case 3:21-mj-00065-RSE Document 1 Filed 02/09/21 Page 17 of 31 PageID #: 17
Case 3:21-mj-00065-RSE Document 1 Filed 02/09/21 Page 18 of 31 PageID #: 18
Case 3:21-mj-00065-RSE Document 1 Filed 02/09/21 Page 19 of 31 PageID #: 19
Case 3:21-mj-00065-RSE Document 1 Filed 02/09/21 Page 20 of 31 PageID #: 20
Case 3:21-mj-00065-RSE Document 1 Filed 02/09/21 Page 21 of 31 PageID #: 21
Case 3:21-mj-00065-RSE Document 1 Filed 02/09/21 Page 22 of 31 PageID #: 22
Case 3:21-mj-00065-RSE Document 1 Filed 02/09/21 Page 23 of 31 PageID #: 23
Case 3:21-mj-00065-RSE Document 1 Filed 02/09/21 Page 24 of 31 PageID #: 24
Case 3:21-mj-00065-RSE Document 1 Filed 02/09/21 Page 25 of 31 PageID #: 25
Case 3:21-mj-00065-RSE Document 1 Filed 02/09/21 Page 26 of 31 PageID #: 26
Case 3:21-mj-00065-RSE Document 1 Filed 02/09/21 Page 27 of 31 PageID #: 27
Case 3:21-mj-00065-RSE Document 1 Filed 02/09/21 Page 28 of 31 PageID #: 28
Case 3:21-mj-00065-RSE Document 1 Filed 02/09/21 Page 29 of 31 PageID #: 29
Case 3:21-mj-00065-RSE Document 1 Filed 02/09/21 Page 30 of 31 PageID #: 30
Case 3:21-mj-00065-RSE Document 1 Filed 02/09/21 Page 31 of 31 PageID #: 31




                                                     9
